Title: Opinion of William D. Meriwether and Martin Dawson, 8 March 1810
From: Meriwether, William D.,Dawson, Martin
To: 


           
		  
		  We William D Meriweather and Martin Dawson Mutually Chosen as Referrees by Thomas Jefferson and Eli Alexander for the Purpose of awarding, if at all how fare the Articles of Agreement entered into Between the Said Jefferson & Alexander on the 21st day of July one Thousand Eight Hundred and five Conveys to the Said Alexander as tenant the Lands belonging to the Said Jefferson laying Between the Shadwell tract Set forth in Said Article of agreement and Hickmans Branch. we are of Opinion that the Said Alexander hath the Right of Cleaning up and tending all the Lands belonging to the Said Jefferson Between the Shadwell tract and Said Hickmans branch, that hath been once Cleared and tended Paying one Dollar ⅌ Acre Per Year after the first Crop that is made on the part so Cleared up—we are of Opinion that the Said Alexander hath the right Under Said Agreement to Clear only Ten Acres of New Land during his Occupancy, Between the Said Shadwell Land and Said Hickmans branch on the tract Called in Said Agreement Lego—which ten Acres is Already Cleared and more
          
          Given Under our hands March the 8th 1810
          
            
              
                  
               W D. Meriwether
            
            
              
                  
               M Dawson
            
          
        